DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 09/06/2022, the following has occurred: claims 1, 3-4, 7, 9, and 13 have been amended; claims 2, 5, 8, 10-12, and 14-21 have remained unchanged; claim 6 has been canceled; and no new claims have been added.
Claims 1-5 and 7-21 are pending.
Effective Filing Date: 09/24/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant argues that the claims recite using a machine learning monitoring algorithm that includes a training step involving the machine learning algorithm. Examiner respectfully disagrees with Applicant. These newly amended limitations have been further addressed below in the 35 U.S.C. 101 rejection section. To summarize, humans can perform the claimed abstract idea. The training step of present claim 7 is generically recited within the context of the other limitations because the training step is disconnected from the rest of the claim. Also the algorithm itself is not positively claimed in the invention apart from the training step. For example, no other step in the claim other than the training step is directly related to the machine learning algorithm. Therefore the algorithm doesn’t really do anything other than be trained using data, where we do not know what the algorithm is trained to do.
Furthermore, Applicant argues that any abstract idea would be integrated into a practical application by at least improving the functioning of a computer via the training step in claim 7. Examiner respectfully disagrees for reasons stated above with regards to the training step.

35 U.S.C. 103 Rejections:
Applicant amended the claims and then argued with respect to the Kolde et al. reference. Applicant states that the Kolde et al. “does not disclose or relate to a system for infectious disease notification” and that Kolde et al. “does not teach training a machine learning monitoring algorithm based on “previous cases and a current epidemiology profile of a hospital”.” Examiner however used the base reference (Rotem) to teach of an infectious notification system. Kolde et al. is a secondary reference that teaches real-time treatment suggestion which may be used in combination with the base reference. Additionally, the highlighted distinction of training using “the previous cases” is taught in the Rotem reference as further explained below in the 35 U.S.C. 103 rejection section.
Furthermore, Applicant argues the motivations to combine the Kolde et al. reference with the Rotem and Aoyagi references and states that it would not be considered as meaningful to consult a document relating to the selection of a treatment for an already detected disease as taught by Kolde. Examiner respectfully disagrees with this statement as the determination whether this is meaningful or not is based on an individual’s judgement. Applicant further states that the Rotem and Aoyagi references do not discuss treatment decisions thus there is no rational basis to combine these references. Examiner however respectfully disagrees. Paragraph [0024] of Rotem discusses output of recommended treatment corresponding to the prediction of sepsis onset in the target individual while Kolde et al. discusses treatment suggestions/determinations. Thus, the combination of references teaching a determination of a treatment based on a determination of a disease is not an unreasonable combination.
Additionally, Applicant argues against the motivation to combine for the Fotsch reference as it is not related to or disclose the diagnosis of the treatment of certain diseases. Examiner respectfully disagrees with this statement as Examiner’s motivation to combine is “for sharing patient information in electronic health records.” If Applicant is arguing the references being non-analogous then Examiner also respectfully disagrees as the Fotsch reference teaches of an electronic personal health record system while the other references teach of the usage of health records (e.g., paragraph [0007] of Rotem, paragraph [0025] of Aoyagi, and paragraph [0031] of Kolde et al. which discuss EMR/medical records). Further, Applicant states that FIG. 15 of Fotsch is unclear as the figure and specification discloses possibilities to upload, view and modify EMR datasets, but not to receive the datasets in total as would be needed for using them in the proposed method. Applicant adds that it is only disclosed that the several computers in FIG. 15 might belong to different physicians but perhaps not in different institutions. Examiner however respectfully disagrees with Applicant as the claim language recites “the system being designed to receive EMR datasets from the more than one medical institution”. The system in FIG. 15 is merely “designed to” receive EMR datasets from more than one institution, the claim language is passive. Further, Fotsch does describe a healthcare provider network where different physicians may share information. The physicians here may be from different medical institutions using the same network as it is not limiting. If Applicant is claiming that there these medical institutions are separate from each other and have separate networks/systems then the claims must reflect this.
Finally, as explained in the last office action with respect to Claim 11, Applicant’s arguments are persuasive. Claim 11 distinguishes over the previously cited prior art as the claimed formula differentiates over the formula disclosed in the Choi reference. Additionally, Examiner performed an extensive search for prior art that could teach this formula in combination with the other claimed limitations. The prior art does not teach this. Examiner withdraws the previous 103 rejection directed towards claim 11. However, Examiner has now objected to claim 11 under the “Potentially Novel and Non-Obvious” section for being dependent on a claim which is still rejected to under 103 and 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 7-12 are drawn to a method, which is within the four statutory categories. Claims 7-12 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 7 recites, in part, performing the steps of 1) applying data imputation methods on a part of an EMR dataset where there are missing values, to bring the data into a proper representation, 2) calculating a probability for an infectious disease from the EMR dataset with the system, 3) comparing the probability of the EMR dataset calculated, with a threshold value, 4) training based on the previous cases of patients and a current epidemiology profile of a hospital, the epidemiology profile of the hospital comprising data pertaining to a group of medication, including antibiotics, used within the hospital, and 5) outputting a notification upon the probability lying above the threshold value. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people including following rules or instructions. For example, a human can fix replace missing values and calculate and compare probabilities of disease from data. By doing this calculation, the human is training themselves in the process of detecting infectious disease. Once trained, that human can then take in data and notify when a probability is greater than a threshold.
Depending claims 8-12 include all of the limitations of claim 7, and therefore likewise incorporate the above-described abstract idea. Depending claims 8 adds the additional steps of “calculating a probability for an infectious disease from the EMR dataset with the system”, “comparing the probability of the EMR dataset calculated with a value representing whether there was an onset of an infectious disease or not”, and “adjusting parameters of the monitoring algorithm based upon the comparing”; claim 9 adds the additional steps of “calculating a probability for an infectious disease from the EMR dataset connected with the feedback with the system”, “comparing the probability of the EMR dataset calculated with a value representing whether there was an onset of an infectious disease or not based on the feedback”, and “adjusting parameters of the monitoring algorithm based upon the comparing”; and claim 12 adds the additional step of “a preprocessing step, wherein data of the EMR dataset is normalized to always be represented in a same way, required for the regression model input”. Additionally, the limitations of depending claims 8-12 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 10-12 are nonetheless directed towards fundamentally the same abstract idea as independent claim 1 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using a 1) machine learning monitoring algorithm, trained on a large number of electronic medical records (EMR) datasets of patients to perform the claimed steps.
The 1) machine learning monitoring algorithm generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a 1) machine learning monitoring algorithm to perform the claimed steps amounts to no more than a general linking to a particular technological field that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, 2106.05(h) recites that the following limitations are not significantly more:
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The 1) machine learning monitoring algorithm generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to a  monitoring algorithm, because limiting application of the abstract idea to an algorithm is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a general linking to a particular technological field cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 7-12 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/025901 A1 to Rotem in view of U.S. 2019/0214138 to Aoyagi further in view of U.S. 2018/0315494 to Kolde et al.
As per claim 1, Rotem teaches a system for infectious disease notification (see: paragraph [0025] where there is a sepsis notification system) comprising:
--at least one processor, configured to use a machine learning monitoring algorithm, (see: paragraph [0199] where there is machine learning in the form of LR, SVM, ANN, etc.) trained on a large number of electronic medical record (EMR) datasets of previous cases of patients, (see: paragraph [0200] where groups of patients (a sepsis group and a non-sepsis group of patients) are used as input for training the classifier. These cases here are being sourced and inputted prior to the training of the classifier, thus they are previous cases of patients) to
--calculate a probability value for an infectious disease from the provided EMR dataset, (see: paragraphs [0003], [0023], [0096], and [0165] where likelihood of impending onset of sepsis is computed)
--compare the probability value of the provided EMR dataset calculated with a known value, (see: paragraphs [0050] and [0097] where there is comparison between the risk of sepsis and a predetermined threshold value)
--train the monitoring algorithm, (see: paragraph [0054] where there is training of a classifier) wherein in training of the monitoring algorithm, the known value represents whether there was an onset of an infectious disease or not (see: paragraphs [0050] and [0097] where the threshold value is indicative of risk of sepsis or not) and the monitoring algorithm iteratively adjusts parameters of the monitoring algorithm, (see: paragraphs [0199] and [0200] where there is machine learning, thus the system learns/adjusts predictive algorithm including parameters of said algorithm) and
--evaluate a notification based on the adjusted parameters, (see: paragraph [0050] where sets of values of vital sign measurements are being received over a recent monitoring time interval. This data (which is being considered as the notification) is being evaluated here with respect to thresholds) wherein in evaluating the notification, the known value is a threshold value and the system is designed to output the notification upon the probability value being greater than the threshold value, (see: paragraphs [0025] and [0085] where there is alert generation of onset sepsis. Also see: paragraphs [0050] and [0097] where onset sepsis is determined via a threshold comparison. An alert indicative of a prediction is being outputted here upon a sepsis threshold being exceeded) wherein the monitoring algorithm is trained on the previous cases of patients (see: paragraph [0200] where the classifiers here is trained using previous patient cases from both a sepsis group of patient and a non-sepsis group of patients).
Rotem may not further, specifically teach:
1) --apply data imputation methods on a part of a provided EMR dataset where there are missing values, to bring the data into a proper representation; and
2) --wherein the monitoring algorithm is trained on a current epidemiology profile of a hospital, the epidemiology profile of the hospital comprising data pertaining to a group of medication, including antibiotics, used within the hospital.

Aoyagi teaches:
1) --apply data imputation methods on a part of a provided EMR dataset where there are missing values, to bring the data into a proper representation (see: paragraph [0058] where missing values are being substituted with supplementary values. A supplementary value may be an average of a population. Also see: paragraph [0004] where there is a conceivable method of substituting the missing part of data with an average value in a population).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) apply data imputation methods on a part of a provided EMR dataset where there are missing values, to bring the data into a proper representation as taught by Aoyagi in the system as taught by Rotem with the motivation(s) of supplementing shortages in extracted types of feature quantities (see: paragraph [0058] of Aoyagi).

Kolde et al. teaches:
2) --wherein the monitoring algorithm is trained on a current epidemiology profile of a hospital, (see: paragraphs [0039] where the AST database(s) may be a hospital database that stores the results of antibiotic sensitivity testing correlating to a patient. As new results are made available the model is then trained on them, thus the model here is trained on current cases/epidemiology profile) the epidemiology profile of the hospital comprising data pertaining to a group of medication, including antibiotics, used within the hospital (see: paragraph [0038] where the AST database(s) may be a hospital database that stores the results of antibiotic sensitivity testing correlating to a patient).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 2) wherein the monitoring algorithm is trained on a current epidemiology profile of a hospital, the epidemiology profile of the hospital comprising data pertaining to a group of medication, including antibiotics, used within the hospital as taught by Kolde et el. in the system as taught by Rotem and Aoyagi with the motivation(s) of helping physicians make a treatment decision (see: paragraph [0004] of Kolde et al.).

As per claim 2, Rotem, Aoyagi, and Kolde et al. in combination teaches the system of claim 1, see discussion of claim 1. Rotem further teaches wherein the monitoring algorithm is a regression model (see: paragraphs [0122] – [0123] where there is a logistic regression analysis).

As per claim 3, Rotem, Aoyagi, and Kolde et al. in combination teaches the system of claim 1, see discussion of claim 1. Rotem further teaches wherein the monitoring algorithm is designed to process at least one of EMR data of a group vital signs, lab results, point of care test results, patient care related procedures, co-morbidities, other diseases and clinical care data (see: paragraphs [0010] – [0011] and [0120] where the machine learning model is using vital sign measurements).

As per claim 7, Rotem teaches a method for infectious disease notification with a system, using a machine learning monitoring algorithm, (see: paragraph [0199] where there is machine learning in the form of LR, SVM, ANN, etc.) trained on a large number of electronic medical records (EMR) datasets of previous cases of patients, (see: paragraph [0200] where groups of patients (a sepsis group and a non-sepsis group of patients) are used as input for training the classifier. These cases here are being sourced and inputted prior to the training of the classifier, thus they are previous cases of patients) from an EMR dataset of a patient provided to the system, (see: paragraph [0200] where a test set of data is then used by the classifier to classify the test set information (EMR dataset of a patient)) the method comprising:
--calculating a probability for an infectious disease from the EMR dataset with the system; (see: paragraphs [0003], [0023], [0096], and [0165] where likelihood of impending onset of sepsis is computed)
--comparing the probability of the EMR dataset calculated, with a threshold value; (see: paragraphs [0050] and [0097] where there is comparison between the risk of sepsis and a predetermined threshold value)
--training the machine learning monitoring algorithm based on the previous cases of patients; (see: paragraph [0200] where groups of patients (a sepsis group and a non-sepsis group of patients) are used as input for training the classifier. These cases here are being sourced and inputted prior to the training of the classifier, thus they are previous cases of patients) and
--outputting a notification upon the probability lying above the threshold value (see: paragraphs [0025], [0085], [0160], where there is alert generation of onset sepsis. Also see: paragraphs [0050] and [0097] where onset sepsis is determined via a threshold comparison. Thus, the alert is generated after the threshold value is exceeded).
Rotem may not further, specifically teach:
1) --applying data imputation methods on a part of an EMR dataset where there are missing values, to bring the data into a proper representation; and
2) --training the algorithm based on a current epidemiology profile of a hospital, the epidemiology profile of the hospital comprising data pertaining to a group of medication, including antibiotics, used within the hospital.

Aoyagi teaches:
1) --applying data imputation methods on a part of an EMR dataset where there are missing values, to bring the data into a proper representation (see: paragraph [0058] where missing values are being substituted with supplementary values. A supplementary value may be an average of a population. Also see: paragraph [0004] where there is a conceivable method of substituting the missing part of data with an average value in a population).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) apply data imputation methods on a part of an EMR dataset where there are missing values, to bring the data into a proper representation as taught by Aoyagi in the system as taught by Rotem with the motivation(s) of supplementing shortages in extracted types of feature quantities (see: paragraph [0058] of Aoyagi).

Kolde et al. teaches:
2) --training the algorithm based on a current epidemiology profile of a hospital, (see: paragraphs [0039] where the AST database(s) may be a hospital database that stores the results of antibiotic sensitivity testing correlating to a patient. As new results are made available the model is then trained on them, thus the model here is trained on current cases/epidemiology profile) the epidemiology profile of the hospital comprising data pertaining to a group of medication, including antibiotics, used within the hospital (see: paragraph [0038] where the AST database(s) may be a hospital database that stores the results of antibiotic sensitivity testing correlating to a patient).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) train the algorithm based on a current epidemiology profile of a hospital, the epidemiology profile of the hospital comprising data pertaining to a group of medication, including antibiotics, used within the hospital as taught by Kolde et al. in the method as taught by Rotem and Aoyagi with the motivation(s) of helping physicians make a treatment decision (see: paragraph [0004] of Kolde et al.).

As per claim 8, Rotem, Aoyagi, and Kolde et al. in combination teaches the method of claim 7, see discussion of claim 7. Rotem further teaches wherein the monitoring algorithm of the system is further trained when a new EMS dataset of a patient is added to the system, (see: paragraph [0094] where a sample patient is a new patient) the further training comprising:
--calculating a probability for an infectious disease from the EMR dataset with the system; (see: paragraphs [0003], [0023], [0096], and [0165] where likelihood of impending onset of sepsis is computed)
--comparing the probability of the EMR dataset calculated with a value representing whether there was an onset of an infectious disease or not; (see: paragraphs [0050] and [0097] where there is comparison between the risk of sepsis and a predetermined threshold value. The threshold value is indicative of risk of sepsis or not) and
--adjusting parameters of the monitoring algorithm based upon the comparing (see: paragraphs [0199] and [0200] where there is machine learning, thus the system learns/adjusts predictive algorithm including parameters of said algorithm).

As per claim 13, Rotem further teaches a network service system, (see: FIG. 3 where 304 is the system of claim 1 and 304 is included in a network service system which uses network 312 to display information to client terminals 308) comprising
--a system for infectious disease notification (see: paragraph [0025] where there is a sepsis notification system) including:
--at least one processor, configured to use a machine learning monitoring algorithm, (see: paragraph [0199] where there is machine learning in the form of LR, SVM, ANN, etc.) trained on a large number of electronic medical record (EMR) datasets of previous cases of patients, (see: paragraph [0200] where groups of patients (a sepsis group and a non-sepsis group of patients) are used as input for training the classifier. These cases here are being sourced and inputted prior to the training of the classifier, thus they are previous cases of patients) to
--calculate a probability value for an infectious disease from the provided EMR dataset, (see: paragraphs [0003], [0023], [0096], and [0165] where likelihood of impending onset of sepsis is computed)
--compare the probability value of the provided EMR dataset calculated with a known value, (see: paragraphs [0050] and [0097] where there is comparison between the risk of sepsis and a predetermined threshold value)
--train the monitoring algorithm, (see: paragraph [0054] where there is training of a classifier) wherein in training of the monitoring algorithm, the known value represents whether there was an onset of an infectious disease or not (see: paragraphs [0050] and [0097] where the threshold value is indicative of risk of sepsis or not) and the monitoring algorithm iteratively adjusts parameters of the monitoring algorithm, (see: paragraphs [0199] and [0200] where there is machine learning, thus the system learns/adjusts predictive algorithm including parameters of said algorithm) and
--evaluate a notification based on the adjusted parameters, (see: paragraph [0050] where sets of values of vital sign measurements are being received over a recent monitoring time interval. This data (which is being considered as the notification) is being evaluated here with respect to thresholds) wherein in evaluating the notification, the known value is a threshold value and the system is designed to output the notification upon the probability value being greater than the threshold value, (see: paragraphs [0025] and [0085] where there is alert generation of onset sepsis. Also see: paragraphs [0050] and [0097] where onset sepsis is determined via a threshold comparison. An alert indicative of a prediction is being outputted here upon a sepsis threshold being exceeded) wherein the monitoring algorithm is trained on the previous cases of patients (see: paragraph [0200] where the classifiers here is trained using previous patient cases from both a sepsis group of patient and a non-sepsis group of patients).
Rotem may not further, specifically teach:
1) --apply data imputation methods on a part of a provided EMR dataset where there are missing values, to bring the data into a proper representation; and
2) --wherein the monitoring algorithm is trained on a current epidemiology profile of a hospital, the epidemiology profile of the hospital comprising data pertaining to a group of medication, including antibiotics, used within the hospital.

Aoyagi teaches:
1) --apply data imputation methods on a part of a provided EMR dataset where there are missing values, to bring the data into a proper representation (see: paragraph [0058] where missing values are being substituted with supplementary values. A supplementary value may be an average of a population. Also see: paragraph [0004] where there is a conceivable method of substituting the missing part of data with an average value in a population).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) apply data imputation methods on a part of a provided EMR dataset where there are missing values, to bring the data into a proper representation as taught by Aoyagi in the system as taught by Rotem with the motivation(s) of supplementing shortages in extracted types of feature quantities (see: paragraph [0058] of Aoyagi).

Kolde et al. teaches:
2) --wherein the monitoring algorithm is trained on a current epidemiology profile of a hospital, (see: paragraphs [0039] where the AST database(s) may be a hospital database that stores the results of antibiotic sensitivity testing correlating to a patient. As new results are made available the model is then trained on them, thus the model here is trained on current cases/epidemiology profile) the epidemiology profile of the hospital comprising data pertaining to a group of medication, including antibiotics, used within the hospital (see: paragraph [0038] where the AST database(s) may be a hospital database that stores the results of antibiotic sensitivity testing correlating to a patient).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 2) wherein the monitoring algorithm is trained on a current epidemiology profile of a hospital, the epidemiology profile of the hospital comprising data pertaining to a group of medication, including antibiotics, used within the hospital as taught by Kolde et al. in the system as taught by Rotem and Aoyagi with the motivation(s) of helping physicians make a treatment decision (see: paragraph [0004] of Kolde et al.).

As per claim 14, Rotem, Aoyagi, and Kolde et al. in combination teaches the method of claim 7, see discussion of claim 7. Rotem further teaches a non-transitory computer program product storing a computer program, directly loadable into a computing device, including program elements for performing the method of claim 7 when the computer program is executed by the computing device (see: paragraph [0065] where there is a computer program product capable of performing the method. Also see: paragraphs [0004], [0006], and [0087] where there is a non-transitory memory/medium).

As per claim 15, Rotem, Aoyagi, and Kolde et al. in combination teaches the method of claim 7, see discussion of claim 7. Rotem further teaches a non-transitory computer-readable medium storing program elements, readable and executable by a computer unit, to perform the method of claim 7 when the program elements are executed by the computer unit (see: paragraphs [0004], [0006], and [0087] where there is a non-transitory memory/medium capable of performing the method).

As per claim 16, Rotem, Aoyagi, and Kolde et al. in combination teaches the system of claim 2, see discussion of claim 2. Rotem further teaches wherein the monitoring algorithm is a regression model (see: paragraphs [0123] where there is logistic regression occurring using a classifier) that is a continuously learning regression model (see: paragraph [0100] where values are stored continuously collected data and this data is processed to arrive at a summary value for a time interval).

As per claim 17, Rotem, Aoyagi, and Kolde et al. in combination teaches the system of claim 16, see discussion of claim 16. Rotem further teaches wherein the continuously learning regression model is based on regularized regression models, random forest, support vector machines or deep neural networks (see: paragraph [0122] where there is a logistic regression model and support vector machines and any combination, thus the LR is based on SVM).

As per claim 19, Rotem, Aoyagi, and Kolde et al. in combination teaches the system of claim 1, see discussion of claim 1. Rotem further teaches wherein the monitoring algorithm is designed to be trained on data pertaining to biochemistry and vital signs (see: paragraphs [0199] – [0200] where training is occurring based on the patient data from both a study and control group. Further see: paragraph [0050] where vital sign measurements are the patient data).
Rotem and Aoyagi in combination may not further specifically teach wherein the monitoring algorithm is designed to be trained on data pertaining to the group of medication used and outcomes.
Kolde et al. further teaches wherein the monitoring algorithm is designed to be trained on data pertaining to the group of medication used and outcomes (see: paragraphs [0038] – [0039] where there is a model (monitoring algorithm) that is designed to be trained on data pertaining to antibiotics used and their results/outcomes).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/025901 A1 to Rotem in view of U.S. 2019/0214138 to Aoyagi further in view of U.S. 2018/0315494 to Kolde et al. as applied to claims 1 and 7, further in view of U.S. Patent No. 8,090,590 to Fotsch et al.
As per claim 4, Rotem, Aoyagi, and Kolde et al. in combination teaches the system of claim 1, see discussion of claim 1. Rotem further teaches wherein the at least one processor trains the monitoring algorithm using the received EMR datasets (see: paragraph [0200] where the classifier is trained on received datasets. Also see: paragraph [0005] where this process is executed using a process and code).
The combination of Rotem, Aoyagi, and Kolde et al. may not further, specifically teach:
--a data connection to more than one medical institution, the system being designed to receive EMR datasets from the more than one medical institution.

Fotsch et al. teaches:
--a data connection to more than one medical institution, the system being designed to receive EMR datasets from the more than one medical institution (see: FIG. 15 where there is a data connection to more than one institution over the network. Also see: column 20, lines 32-61 where the system is designed to receive EMR from physicians).
One of ordinary skill at the time of the invention was filed would have found it obvious to have a data connection to more than one medical institution, the system being designed to receive EMR datasets from the more than one medical institution as taught by Fotsch et al. in the system as taught by Rotem, Aoyagi, and Kolde et al. in combination with the motivation(s) of sharing patient information in electronic health records (see: column 1, lines 22-25 of Fotsch et al.).

As per claim 5, Rotem, Aoyagi, and Kolde et al. in combination teaches the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach:
--an input interface for a data network or an input device for receiving marking data.

Fotsch et al. teaches:
--an input interface for a data network or an input device for receiving marking data (see: column 20, lines 32-61 where there is an interface for the physician to edit data with).
One of ordinary skill at the time of the invention was filed would have found it obvious to have an input interface for a data network or an input device for receiving marking data as taught by Fotsch et al. in the system as taught by Rotem, Aoyagi, and Kolde et al. in combination with the motivation(s) of sharing patient information in electronic health records (see: column 1, lines 22-25 of Fotsch et al.).

As per claim 10, Rotem, Aoyagi, and Kolde et al. in combination teaches the method of claim 7, see discussion of claim 7. The combination may not further, specifically teach wherein an EMR dataset or identification data of a patient is marked.

Fotsch et al. teaches:
--wherein an EMR dataset or identification data of a patient is marked (see: column 20, lines 32-61 where there is an interface for the physician to edit data with. Thus the EMR data may be edited/marked).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein an EMR dataset or identification data of a patient is marked as taught by Fotsch et al. in the method as taught by Rotem, Aoyagi, and Kolde et al. in combination with the motivation(s) of sharing patient information in electronic health records (see: column 1, lines 22-25 of Fotsch et al.).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/025901 A1 to Rotem in view of U.S. 2019/0214138 to Aoyagi further in view of U.S. 2018/0315494 to Kolde et al. as applied to claim 7, further in view of U.S. Patent No. 10,327,697 to Stein et al.
As per claim 9, Rotem, Aoyagi, and Kolde et al. in combination teaches the method of claim 7, see discussion of claim 7. Rotem further teaches the further training comprising:
--calculating a probability for an infectious disease from the EMR dataset connected with the feedback with the system; (see: paragraphs [0003], [0023], [0096], and [0165] where likelihood of impending onset of sepsis is computed)
--comparing the probability of the EMR dataset calculated with a value representing whether there was an onset of an infectious disease or not based on the feedback; (see: paragraphs [0050] and [0097] where there is comparison between the risk of sepsis and a predetermined threshold value. The threshold value is indicative of risk of sepsis or not) and
--adjusting parameters of the monitoring algorithm based upon the comparing (see: paragraphs [0199] and [0200] where there is machine learning, thus the system learns/adjusts predictive algorithm including parameters of said algorithm).
Rotem teaches the above-limitations where feedback is the EMR dataset. However, Rotem, Aoyagi, and Kolde et al. in combination may not further specifically teach wherein the monitoring algorithm of the system is further trained when a feedback of a specialist is added to the system.

Stein et al. teaches:
--wherein the monitoring algorithm of the system is further trained when a feedback of a specialist is added to the system (see: column 8, lines 5-14 where there is the usage of feedback from the physician to improve the intelligent model).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the monitoring algorithm of the system is further trained when a feedback of a specialist is added to the system as taught by Stein et al. in the method as taught by Rotem, Aoyagi, and Kolde et al. in combination with the motivation(s) of improving the intelligent model (see: column 8, lines 5-14 of Stein et al.).

As per claim 20, Rotem, Aoyagi, and Kolde et al. in combination teaches the method of claim 8, see discussion of claim 8. Rotem further teaches the further training comprising:
--calculating a probability for an infectious disease from the EMR dataset connected with the feedback with the system; (see: paragraphs [0003], [0023], [0096], and [0165] where likelihood of impending onset of sepsis is computed)
--comparing the probability of the EMR dataset calculated with a value representing whether there was an onset of an infectious disease or not based on the feedback; (see: paragraphs [0050] and [0097] where there is comparison between the risk of sepsis and a predetermined threshold value. The threshold value is indicative of risk of sepsis or not) and
--adjusting the parameters of the monitoring algorithm based upon the comparing (see: paragraphs [0199] and [0200] where there is machine learning, thus the system learns/adjusts predictive algorithm including parameters of said algorithm).
Rotem teaches the above-limitations where feedback is the EMR dataset. However, Rotem, Aoyagi, and Kolde et al. in combination may not further specifically teach wherein the monitoring algorithm of the system is further trained when a feedback of a specialist is added to the system.

Stein et al. teaches:
--wherein the monitoring algorithm of the system is further trained when a feedback of a specialist is added to the system (see: column 8, lines 5-14 where there is the usage of feedback from the physician to improve the intelligent model).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the monitoring algorithm of the system is further trained when a feedback of a specialist is added to the system as taught by Stein et al. in the method as taught by Rotem, Aoyagi, and Kolde et al. in combination with the motivation(s) of improving the intelligent model (see: column 8, lines 5-14 of Stein et al.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/025901 A1 to Rotem in view of U.S. 2019/0214138 to Aoyagi further in view of U.S. 2018/0315494 to Kolde et al. as applied to claim 7, further in view of U.S. Patent No. 8,359,223 to Chi et al.
As per claim 12, Rotem, Aoyagi, and Kolde et al. in combination teaches the method of claim 7, see discussion of claim 7. The combination may not further, specifically teach further comprising:
--a preprocessing step, wherein data of the EMR dataset is normalized to always be represented in a same way, required for the regression model input.

Chi et al. teaches at least one of:
--a preprocessing step, wherein data of the EMR dataset is normalized to always be represented in a same way, required for the regression model input, (see: column 5, lines 49-63 where there is data preprocessing and normalization of data which is used as input into a regression method).
One of ordinary skill at the time of the invention was filed would have found it obvious to have a preprocessing step, wherein data of the EMR dataset is normalized to always be represented in a same way, required for the regression model input as taught by Chi et al. in the method as taught by Rotem, Aoyagi, and Kolde et al. in combination with the motivation(s) of converting parameters to the same data range (see: column 5, lines 59-61 of Chi et al.) to help with calculations.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over W.O. 2019/025901 A1 to Rotem in view of U.S. 2019/0214138 to Aoyagi further in view of U.S. 2018/0315494 to Kolde et al. further in view of U.S. Patent No. 8,090,590 to Fotsch et al. as applied to claims 5 and 10, and further in view of U.S. Patent No. 9,955,869 to Meltzer et al.
As per claim 18, Rotem, Aoyagi, Kolde et al., and Fotsch et al. in combination teaches the system of claim 5, see discussion of claim 5. The combination may not further, specifically teach wherein the system is designed to mark the EMR dataset or identification data of the patient with flags indicating that there is the risk of an infection, that the patient needs further monitoring or that the patient is wrongly flagged.

Meltzer et al. teaches:
--wherein the system is designed to mark the EMR dataset or identification data of the patient with flags indicating that there is the risk of an infection, that the patient needs further monitoring or that the patient is wrongly flagged (see: column 11, lines 1-20 where the nurse flags the patient for attention, thus the system is designed to account for the flagging of the patient for further attention/further monitoring).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the system is designed to mark the EMR dataset or identification data of the patient with flags indicating that there is the risk of an infection, that the patient needs further monitoring or that the patient is wrongly flagged as taught by Meltzer et al. in the system as taught by Rotem, Aoyagi, Kolde et al., and Fotsch et al. in combination with the motivation(s) of providing a more accurate view of how a patient is functioning in the presence of chronic illness (see: column 1, lines 43-49 of Meltzer et al.).

As per claim 21, Rotem, Aoyagi, Kolde et al., and Fotsch et al.in combination teaches the method of claim 10, see discussion of claim 10. The combination may not further, specifically teach wherein an EMR dataset or identification data of a patient is marked with flags indicating that the patient needs further monitoring or that a patient is wrongly flagged.

Meltzer et al. teaches:
--wherein an EMR dataset or identification data of a patient is marked with flags indicating that the patient needs further monitoring or that a patient is wrongly flagged (see: column 11, lines 1-20 where the nurse flags the patient for attention, thus the system is designed to account for the flagging of the patient for further attention/further monitoring).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein an EMR dataset or identification data of a patient is marked with flags indicating that the patient needs further monitoring or that a patient is wrongly flagged as taught by Meltzer et al. in the method as taught by Rotem, Aoyagi, Kolde et al., and Fotsch et al. in combination with the motivation(s) of providing a more accurate view of how a patient is functioning in the presence of chronic illness (see: column 1, lines 43-49 of Meltzer et al.).

Potentially Novel and Non-Obvious Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim (rejected to under 35 U.S.C. 101), but would be both novel and non-obvious with regards to prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For a further explanation on Examiner’s determination of novelty and non-obviousness for claim 11, refer to the “35 U.S.C. 103 Rejections” section under “Response to Arguments”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626     

/DEVIN C HEIN/Examiner, Art Unit 3686